The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-7 are pending and are under consideration in the instant office action


Information Disclosure Statement

The information disclosure statement (IDS) dated 04/10/2020 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, it has been placed in the application file and the information therein has been considered as to the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 6 is rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 6 is vague and indefinite in that there is no clear and positive prior antecedent basis for the term “additional substances” in the claim because claim 1 upon which it depends does not recite the term “additional substance”    It would be remedial to amend the claim to provide a clear antecedent basis for the term “additional substances”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims  1-5 and 7 -8 are rejected under 35 U.S.C. 103(a)  as being unpatentable over Joshi et al. (WO 2009/019721) and Chen et al. (Pharmazie, volume 60, 2005, pages 856-860) in view of Locklear  (US 2010/0316733) (All references are cited in the IDS dated 01/12/2022)
Claims 1-7 are directed to a method for treating a patient having cancer, comprising: administering a predetermined dose HDACI quercetin to the patient; and, subjecting the patient to a hyperbaric pressure environment of substantially pure oxygen; said predetermined dose, hyperbaric pressure, and the duration of said subjection being selected to have a therapeutic effect on said cancer.
 Joshi et al. teaches Quercetin as a polyphenolic natural organic compound which is a flavonoids (page 1,lines 21-29) and that quercetin exhibits anticancer effects  such as in adenoma ( page 2, lines 13-22). Joshi teaches that their inventive pharmaceutical composition+ may be formulated for intravenous administration (page 14, 4th paragraph).
Chen et al. teaches combination of quercetin and an HDAC inhibitor such as trichostatin A (TSA) as promising anticancer drugs in the treatment of leukemia. Chen et al. teaches the quercetin is a natural antioxidant and its antioxidant activity is critically involved in its anticancer activity (page 856, col.1, 1st paragraph). Chen et al. teaches that TSA is a HDAC inhibitor and inhibition of HDAC is an efficient strategy to combat cancer and HDAC inhibitors are thought to be promising both as single anti-cancer and in combination therapy (page 856, col.1 to col. 2).  Chen et al. in addition teaches that since quercetin and TSA exert their anticancer activity through different mechanisms, the combination will provide a significant improvement in the cytotoxicity to neoplastic cells (page 856, col.2, and 1st paragraph). Chen et al. further teach that in their studies the combination of quercetin and TSA  that the cytotoxicity of quercetin and TSA increased in a time and dose-dependent manner. Quercetin (10, 20 and 40 mM) was able to diminish the reactive oxygen specie  (ROS) generation (indicated by the level of malondialdehyde, MDA) but showed no influence on the histone acetylation in HL-60 cells; on the contrary, TSA (20, 40, 80 and 160 nM) showed no inhibition on ROS generation but significantly increased the histone acetylation, indicating the possible role of both scavenging ROS and increasing histone acetylation in the induction of cell death in HL-60 cells. This conclusion was confirmed by the findings that the combinations of QU and TSA at different concentrations could not only diminish ROS generation, but also increase histone acetylation, and hence showed more significant cytotoxicity in HL-60 leukemia cells than either of its components (abstract). Accordingly, Chen et al. provides person of ordinary skill in the art motivation to develop Leukemia treatment methods by combining quercetin with a HDAC inhibitor such as TSA. As such the anticancer properties of quercetin and an HDAC I inhibitor such was well known in the art at the time of this invention.
Formulating compositions for intravenous use is obvious to one of ordinary skill in the art.
Neither Chen et al. nor Joshi et al. teaches the treatment method to include hyperbaric oxygen.
However, Locklear teaches a method of treating cancer concurrent with receiving chemotherapy, treatment with at least three hyperbaric oxygen therapy (HBOT) (abstract, [0007]). Locklear teaches that  HBOT is a treatment in which a patient is enclosed in a pressurized chamber containing pure oxygen at elevated pressure for a period of time sufficient to cause the desired increase in oxygen concentration in the body and the increased oxygen concentration and pressure allows more oxygen to be absorbed into the bloodstream. HBOT can be done multiple times per week, often at times up to about 2 hours [0008]. Locklear teaches that cancerous tumors create a hypoxic environment (low oxygen concentration), which can hinder the effectiveness of drugs used in chemotherapy and without being bound to any particular theory, it is believed that HBOT is able to increase the oxygen concentration in the tumor environment, allowing the chemotherapy to be more effective [0009]. Locklear teaches that HBOT can help to maintain a more normal red and white blood cell count during chemotherapy, which normally causes a reduction in both cell types and this stabilization can reduce or eliminate the need for erythropoietin-stimulating agents, which are given to increase red blood cell counts [0009]. Locklear teaches that these se benefits, as well as a reduction in other side effects, contribute to a reduction in toxicity and can help allow a more aggressive chemotherapy treatment than might normally be tolerated by a patient [0009]. Locklear in addition teaches that HBOT may be prescribed concurrently with chemotherapy in the treatment of cancer and the HBOT can be performed at a pressure from about 1.0 ATA to 3.0 ATA, The time per treatment may vary from about 0 to 120 minutes or 30 to 110 minutes or 45 to 100 minutes. The number of treatments per week may vary from 1 to 7 and the pressure, time per treatment, and number of treatments per week may vary from patient to patient and treatment to treatment depending on the patient's tolerance level of the HBOT, type of cancer, type of drug, stage of treatment, or other factors considered by the patient's doctor, and the values and examples provided herein are not intended to be limiting [0010]. Locklear further teaches that the days of treatment need not be consecutive, and the individual treatment settings can be changed from day to day and week to week and need not be constant throughout the course of treatment [0010]. Accordingly, Locklear provides a clear and explicit motivation to include hyperbaric oxygen therapy as an additional therapy in treatment of cancer patients who are being treated with other chemotherapeutic agents.  Accordingly, a person of ordinary skill in the art would be motivated to include the hyperbaric oxygen therapy in the therapeutic regimen comprising quercetin or other HDAC I inhibitors. It would have been prima facia obvious to a person of ordinary skill in the art since prior art (Locklear) teaches clear advantages and benefits of including the hyperbaric oxygen treatment concurrently with the chemotherapeutic agents in treatment of cancer. 

Claim 6 is  rejected under 35 U.S.C. 103(a) as being unpatentable over Joshi et al. (WO 2009/019721),  Chen et al. (Pharmazie, volume 60, 2005, pages 856-860) and Locklear  (US 2010/0316733) as applied to claims 1-5 and 7 -8 above, and   further in view of Major et al. (Practice guidelines Report, 2004 (pages 1-37) and Mystakidou et al. (abstract only, Anticancer res., 2000 pages 4039-46) (All references are cited in the IDS dated 01/12/2022).  
Joshi et al, Chen et al. and Locklear teach as discussed supra and are applied here in the same manner.  The cited references do not teach their treatment method to include octereotide.
However, Major et al. teaches octreotide as being useful in the treatment of chemotherapy induced diarrhea and recommends that octreotide at a dose of 100 µg subcutaneously is useful in treatment of adult cancer patients receiving chemotherapy who have developed diarrhea (page 3). 
Mystakidou et al. teaches that octreotide by continuous subcutaneous administration  can be used as an adjuvant analgesic in the management of gastrointestinal cancer pain as it seems to improve hepatic function of these patients and could potentially have a positive effect in the patients quality of life. 
	As such it would have been obvious to a person of ordinary skill in the art to include octreotide in the treatment protocol for cancer therapy or the therapeutic regimens suggested by the combination of Joshi, Chen and Locklear. A person of ordinary skill in the art would be imbued with a reasonable expectation of success that such a treatment would help in minimizing the side effects associated with chemotherapeutic treatment such as pain and diarrhea. 
It is noted that the compound octreotide and the subject population i.e. cancer patients in both Major and Mystakidou et al. are the same as instantly claimed. Second, applicants recite Octreotide as a secondary agent administered to the cancer patient in addition to the HDAC inhibitor and it is not claimed as specific for treating cancer.  It is also noted that “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). As such the instantly claimed mechanistic functions of the effect octreotide in cancer patients  would be present in the Octreotide used by Major and Mystakidou et al. in the treatment of cancer. Further as noted in the 112 indefinite rejection above, the role of octreotide in the instant invention is unclear as there is no antecedent basis for this claim, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).   It is also noted that "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).
	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-7 are rejected on the ground of nonstatutory double patenting over claims 1.6 of US patent No. 10,966,947 (‘947) and claims 1-8 of U. S. Patent No 8,933,078 (‘078) and claims 1-4  of U.S patent 9,364,500 and claims 1-12 of U.S Patent 10m016m392 (‘392) since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Claims 1-7 are drawn to a  method for treating a patient having cancer, comprising: administering a predetermined dose of one or more HDACI substances to the patient; and, subjecting the patient to a hyperbaric pressure environment of substantially pure oxygen; said predetermined dose, hyperbaric pressure, and the duration of said subjection being selected to have a therapeutic effect on said cancer.
Claims 1-6 of ‘957 are drawn to a method for treating a patient having cancer, comprising: administering a predetermined dose of one or more HDACI substances to the patient; and, subjecting the patient to a hyperbaric pressure environment of substantially pure oxygen; said predetermined dose, hyperbaric pressure, and the duration of said subjection being selected to have a therapeutic effect on said cancer, wherein the said patient is administered a therapeutic amount of octreotide. The claims of ‘957 is same as instant claims except that it recites the specie the HDACI substance and a such anticipates the instant claims.
Claims 1-8 of ‘078 are drawn to a method for treating a cancer patient comprising: administering therapeutic doses of histone deacetylase inhibitor (HDACI) substances to the patient, wherein the substances comprise quercetin and sodium phenyl butyrate, wherein the quercetin and the sodium phenyl butyrate are each administered intravenously, and wherein the dose of quercetin is 0.5 to 1.0 grams, and the dose of sodium phenyl butyrate is 5 to 10 grams. Only difference between the instant claims and claims 1-8 of '078 is the recitation of the specific concentrations of quercetin and sodium phenyl butyrate which is just a single specie of the entire generic range of concentrations recited in instant claims and is as such obvious over each other. 
Claims 1-4 of ‘500 are drawn to an intravenous pharmaceutical formulation for treating a cancer patient comprising: therapeutic doses of histone deacetylase inhibitor (HDACI) substances for administration to the patient, wherein the substances comprise quercetin and sodium phenyl butyrate, wherein the quercetin and the sodium phenyl butyrate are each in an intravenous pharmaceutical formulation, and wherein the dose of quercetin is 0.5 to 1.0 grams, and the dose of sodium phenyl butyrate is 5 to 10 grams. Although the conflicting claims are not identical, they are not patentably distinct from each other because’500 claims are drawn to the same exact formulation with recitation of the specific concentration useful for treatment of Cancer and is as such obvious over each other.
Claims 1-12 of ‘392 are drawn to a  method for treating a cancer patient comprising: intravenously administering to the cancer patient a therapeutically effective dose of quercetin and a therapeutically effective dose of sodium phenyl butyrate, wherein the dose of quercetin is about 0.5 to about 1.0 grams and the dose of sodium phenyl butyrate is about 5 to about 10 grams, and subjecting the cancer patient to a hyperbaric oxygen environment. Only difference between the instant claims and claims 1-12 of '392 is the recitation of the specific concentrations of quercetin and sodium phenyl butyrate which is just a single specie of the entire generic range of concentrations and compounds recited in instant claims and is as such obvious over each other.

Conclusion
Claims 1-7 are rejected. No claims are allowed
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITHA M RAO whose telephone number is (571)270-5315.  The examiner can normally be reached on M-F 8.30 am -4.30 pm If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on (571) 272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAVITHA M RAO/Primary Examiner, Art Unit 1629